DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that claims 7 and 13 recite(s) nominal cartridge and apparatus, in combination with product limitations encompassing those of claim 1.  As such, there is presently no undo burden in examining these, technically, divergent statutory classes of invention. Should Applicants' amend these claims to include non-nominal cartridge and apparatus limitations, these newly added claims may be subject to restriction by original presentation. 


	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 3-7, 9-13, and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims:
1-3, 6-10, 13-15 of copending Application No. 16/777,418 in view of Nakamura et al. (US 2004/0091746)). 
1-2, 5-9, and 12-14 of copending Application No. 16/857,502 in view of Nakamura et al. (US 2004/0091746). 
1, 3-6, 8-11, and 13-15 of copending Application No. 16/825,425 in view of Nakamura et al. (US 2004/0091746). 
This is a provisional nonstatutory double patenting rejection.
For the above reference applications (‘418 and ‘502) that fails to disclose that the ferromagnetic powder is a hexagonal strontium ferrite powder, the examine notes that that these materials are nominal for a ferromagnetic powder.  
For the above references applications that fails to disclose the amount of an edge weave of a tape edge, Nakamura discloses a magnetic tape comprising an edge weave of a tape edge to be 0.8-1.5 µm (Table 2) for obtaining excellent servo tracking performance (Abstract).

Claims 1, 3-7, 9-13, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 10,741,208 in view of Nakamura et al. (US 2004/0091746) and Otsuka (US 2002/0098280). 

Patent ‘208 fails to disclose the amount of an edge weave of a tape edge, Nakamura discloses a magnetic tape comprising an edge weave of a tape edge to be 0.8-1.5 µm (Table 2) for obtaining excellent servo tracking performance (Abstract).
Patent ‘208 discloses that the difference Safter - Sbefore between a spacing Safter measured on a surface of the magnetic layer by an optical interferometry after ethanol cleaning and a spacing Sbefore measured on the surface of the magnetic layer by an optical interferometry before ethanol cleaning is more than 0 nm and 6.0 nm or less.  Patent ‘208 fails to disclose the spacing difference in terms of MEK cleaning.
Otsuka is cited to disclose wherein the surface of a layer of a magnetic medium is cleaned via either ethanol or methyl ethyl ketone (exemplifying that the substitution for one type of cleaning agent are known and recognized substitutional equivalents. 
Thus, it would have been obvious to one of ordinary skill in the art to have patent ‘208 claim the cleaning being done with a methyl ethyl ketone cleaning agent, in lieu of an ethanol cleaning agent, since, as evidenced by Otsuka, such a substitution of oen cleaning agent for another would achieve similar result, and function in the same way, and thus is evidence of the known substitutions of such cleaning agents, within the magnetic media cleaning art, wherein such cleaning agents will both advantageously and effectively wipe off foreign matter adhering to a surface of a magnetic medium, and thus “improve the error ratio of high-density in the finished product” [0004].


 1-3, 6-10, and 13-15 of copending Application No. 16/777,368 in view of Nakamura et al. (US 2004/0091746) and Otsuka (US 2002/0098280).
1-3, 5-10, and 12-14 of copending Application No. 16/874,170 in view of Nakamura et al. (US 2004/0091746) and Otsuka (US 2002/0098280).
This is a provisional nonstatutory double patenting rejection.
For the above reference applications that fails to disclose that the ferromagnetic powder is a hexagonal strontium ferrite powder, the examine notes that that these materials are nominal for a ferromagnetic powder.  
For the above reference applications that fails to disclose the amount of an edge weave of a tape edge, Nakamura discloses a magnetic tape comprising an edge weave of a tape edge to be 0.8-1.5 µm (Table 2) for obtaining excellent servo tracking performance (Abstract).
The reference applications discloses that the difference Safter - Sbefore between a spacing Safter measured on a surface of the magnetic layer by an optical interferometry after ethanol cleaning and a spacing Sbefore measured on the surface of the magnetic layer by an optical interferometry before ethanol cleaning is more than 0 nm and 6.0 nm or less.  The reference applications fails to disclose the spacing difference in terms of MEK cleaning.
Otsuka is cited to disclose wherein the surface of a layer of a magnetic medium is cleaned via either ethanol or methyl ethyl ketone (exemplifying that the substitution for one type of cleaning agent are known and recognized substitutional equivalents. 
Thus, it would have been obvious to one of ordinary skill in the art to have the reference application claim the cleaning being done with a methyl ethyl ketone cleaning agent, in lieu of an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2004/0091746).
Regarding claims 1, 3, 7, 9, 13, and 15, Nakamura discloses a magnetic recording and reproducing apparatus, a magnetic tape cartridge comprising a magnetic tape (all Figs), wherein the magnetic tape comprising a non-magnetic support, and a magnetic layer including ferromagnetic powder, and an amount of an edge weave of a tape edge on at least one side of the magnetic tape is 0.8-1.5 µm (Abstract, [0088], [0094], and Table 2).  Although Nakamura discloses hexagonal barium ferrite powder as a ferromagnetic powder, Nakamura fails to explicitly disclose that the hexagonal ferrite powder can be a hexagonal strontium ferrite powder as presently claimed.

Regarding claims 2, 8, and 14, Nakamura discloses the cycle of the edge weave as claimed (Table 3).
Regarding claims 5, 11, and 17, Nakamura discloses a non-magnetic layer as claimed [0070-0072].
Regarding claims 6, 12, and 18, Nakamura discloses a back coating layer as claimed (Abstract and [0107]).

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2004/0091746) and in further in view of Tanaka et al. (US 2012/0045664) and in view of Otsuka (2002/0098280).
Nakamura fails to disclose the difference between a spacing on a magnetic layer surface as presently claimed.
Tanaka disclose that the difference Safter - Sbefore between a spacing Safter measured on a surface of the magnetic layer by an optical interferometry after ethanol cleaning and a spacing Sbefore measured on the surface of the magnetic layer by an optical interferometry before n-hexane cleaning is 3-10 nm.  Tanaka fails to disclose the spacing difference in terms of MEK cleaning.  However, Otsuka is cited to disclose wherein the surface of a layer of a magnetic medium is cleaned via either hydrocarbon, which includes n-hexane, or methyl ethyl ketone 
Thus, it would have been obvious to modify Nakamura’s tape to have a spacing difference as claimed, as suggested by Tanaka in view of Otsuka, wherein such cleaning agents will both advantageously and effectively wipe off foreign matter adhering to a surface of a magnetic medium, and thus “improve the error ratio of high-density in the finished product” [0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Linda Chau
/L.N.C/Examiner, Art Unit 1785         

/Holly Rickman/Primary Examiner, Art Unit 1785